Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,6,12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20160095074 A1) hereinafter as Park in view of Zheng et al (US 20170237463 A1) hereinafter as Zheng.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 
Regarding claim(s) 1 and 12, Park discloses a communication method (See Fig(s). 1), comprising: receiving, by a terminal device (See Fig(s). 1 device UE2 receiving signaling from BS 101), first indication information and second 5indication information from a network device (See Fig(s). 1 PSS/SSS signaling from base 101 to UE2, See Fig(s). 4A with transmission occasions with different informations See ¶ 136-137), wherein the first indication information indicates a position of a first reference point (See Fig(s). 6a See ¶ 188, 601a, 601b, and 601c to determine the absolute time of the reference frame (SFN0) first and acquire the relative position information to the resource region indicated based on the reference frame),
 the second indication information indicates a first quantity, the first quantity is a quantity of offset units between the first reference point and a second reference point (See Fig(s). 19, See ¶ 350 The first offset information indicates the gap between the reference frames (SFN0) of the serving and neighboring eNBs. In LTE, this offset may be indicated by 10 ms (FDD) or 20 ms (TDD) as a frame unit), and the second reference point is an endpoint of a first physical resource block (PRB) (See ¶ 112, UE may transmit the synchronization signal at SRU#1 321a and/or SRU#2 321b using 6 synchronization PRBs in predetermined duration with predetermined time offsets from the start time of the synchronization period).
Park does not explicitly disclose 10determining, by the terminal device, a position of the first PRB based on the first indication information, the second indication information, and an identifier of a subcarrier corresponding to the first reference point.  
Zheng discloses 10determining, by the terminal device, a position of the first PRB based on the first indication information, the second indication information, and an identifier of a subcarrier corresponding (See ¶ , 161, 180 spectrum identifier is interpreted as identifier of a subcarrier) to the first reference point (See ¶ abstract, determining unit is further configured to determine a position of a data channel according to the determined reference time point, See ¶ 5, 13-14, 158-161, the sequence information of the first sequence is directly used to indicate the reference time point, or a particular relationship exists between a 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Zheng within Park, so as to enhance overall network performance by having optimum number of symbols for transmission within a subframe.

Regarding claim(s) 6 and 17, Zheng discloses by the terminal device, a position of the first PRB based on the first indication information, the second indication information, and an identifier of a subcarrier corresponding (See ¶ , 161, 180 spectrum identifier is interpreted as identifier of a subcarrier) to the first reference point (See ¶ abstract, determining unit is further configured to determine a position of a data channel according to the determined reference time point, See ¶ 5, 13-14, 158-161, the sequence information of the first sequence is directly used to indicate the reference time point, or a particular relationship exists between a time position indicated by the sequence information of the first sequence and the reference time point), Park discusses offset size available for D2D communication (See ¶ 104) predetermined offset is interpreted as also PRB sizing of frames and thus offset sizing between frames of transmission for synchronization.  Knowing the position location of the PRB with appropriate reference points allows for optimum symbols for transmission within a subframe.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Zheng within Park, so as to enhance overall network performance by having optimum number of symbols for transmission within a subframe.

Allowable Subject Matter
Claims 2-5,7-11,13-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411